BUTZNER, Senior Circuit Judge,
with whom Judge Murnaghan joins,
dissenting:
The Supreme Court of Virginia, for good and sufficient reasons, will not decide on direct appeal whether counsel was constitutionally ineffective during trial and direct appeal. This appeal raises the following question, which was recognized and reserved in Coleman v. Thompson, 501 U.S. 722, 755, 111 S.Ct. 2546, 2567, 115 L.Ed.2d 640 (1991). Did Mackall have a right to the assistance of competent counsel to pursue the issue of allegedly incompetent counsel in his state habeas corpus proceeding? Sound precedent suggests an affirmative answer.
The Sixth Amendment guarantees a person charged with a felony a right to counsel at trial. Gideon v. Wainwright, 372 U.S. 335, 336-45, 83 S.Ct. 792, 792-97, 9 L.Ed.2d 799 (1963).
The right to counsel extends to the first appeal (sometimes called a direct appeal). Douglas v. California, 372 U.S. 353, 355-58, 83 S.Ct. 814, 815-17, 9 L.Ed.2d 811 (1963).
Counsel must be competent. Strickland v. Washington, 466 U.S. 668, 684-87, 104 S.Ct. 2052, 2062-64, 80 L.Ed.2d 674 (1984).
Therefore, to give effect to the foregoing precedent, Mackall had a right to pursue his Sixth Amendment guarantee of competent counsel during trial and appeal in his state habeas corpus proceeding with the assistance *452of competent counsel. Although a prisoner is not constitutionally entitled to counsel in a collateral proceeding, the exception to this general rule, which Mackall seeks, is in reality a direct attac x on the competency of his trial and appellate counsel in the only forum available to him — a habeas corpus proceeding. For this limited purpose Mackall is entitled to the assistance of competent counsel.
Because Mackall challenges the competency of his trial and appellate counsel and of his first habeas counsel, I would vacate the judgment denying the writ and remand the case to the district court. The district court should conduct an evidentiary hearing to determine the competency of Mackah’s first habeas counsel. If this counsel was competent, the district court should reinstate the judgment denying the writ. If the first ha-beas counsel was incompetent, the district court should determine whether Mackall’s trial and appellate counsel were incompetent. If his trial and appellate counsel were competent, the district court should reinstate the judgment denying the writ. If his counsel were incompetent, the district court should grant the writ with an appropriate proviso for a new trial. In all other respects, I would affirm the judgment of the district court.